Filed 06/29/20 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 138

Donald Ross Poole, III,                              Petitoner and Appellant
      v.
State of North Dakota,                              Respondent and Appellee

                                No. 20200012

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Wade L. Webb, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.

Tanya J. Martinez, Assistant State’s Attorney, Fargo, ND, for respondent and
appellee.
                                  Poole v. State
                                  No. 20200012

Per Curiam.

[¶1] Poole was charged with and pleaded guilty to carrying a concealed
weapon, in violation of N.D.C.C. § 62.1-04-02. Poole filed an application for
post-conviction relief, seeking withdrawal of his guilty plea. Poole contends
his plea was not made voluntarily, knowingly, and intelligently because, before
accepting his plea of guilty, the district court failed to inquire into the specifics
of his plea agreement and failed to find a sufficient factual basis for his guilty
plea. The district court dismissed Poole’s application.

[¶2] We summarily affirm the district court’s order under N.D.R.App.P.
35.1(a)(4). The district court did not abuse its discretion in denying Poole’s
motion to withdraw his guilty plea because a knowing, voluntary, and
intelligent plea was entered and accepted with a sufficient factual basis. The
district court personally addressed Poole prior to his plea of guilty to ensure
the plea was voluntary and not coerced. See State v. Yost, 2018 ND 157, ¶ 21,
914 N.W.2d 508. A sufficient factual basis was established on the record when
the district court described allegations which satisfied the specific crime and
verified that Poole understood he was admitting the allegations. See State v.
Glaser, 2015 ND 31, ¶ 30, 858 N.W.2d 920. We affirm.

[¶3] Jon J. Jensen, C.J.
     Lisa Fair McEvers
     Gerald W. VandeWalle
     Jerod E. Tufte
     Daniel J. Crothers




                                         1